DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications dated 10/26/2022.
Claims 5, 11, 14-15, 19-23, and 29-30 are cancelled.
Claims 1-4, 6-10, 12-13, 16-18, and 24-28 are pending.
Claims 1-4, 6-10, 12-13, 16-18, and 24-28 are rejected.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-4, 9-10, 12-13, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 recites "…wherein the memory controller is configured to respectively select, for each of the plurality of memory blocks and to operate, for each of the plurality of memory blocks, any one of different data writing control schemes based on a number of not-open (N/O) strings included in each of the plurality of memory blocks" (independent claim 1, lines 6-9).  The Examiner is uncertain of the intended meaning of this recitation and is therefore unable to determine the precise metes and bounds of intellectual property protection sought for the inventions of independent claim 1 and claims dependent therefrom.  For the sake of examination, the Examiner has interpreted "…wherein the memory controller is configured to respectively select, for each of the plurality of memory blocks and to operate, for each of the plurality of memory blocks, any one of different data writing control schemes based on a number of not-open (N/O) strings included in each of the plurality of memory blocks, respectively" to read "…wherein the memory controller is configured to respectively select, for each of the plurality of memory blocks and to operate, for each of the plurality of memory blocks, any one of different data writing control schemes based on a number of not-open (N/O) strings of memory within memory blocks included in each of the plurality of memory blocks."  Dependent claims 2-4, 9-10, 12-13, and 16-18, which ultimately depend from independent claim 1, are rejected for carrying the same deficiency. 
Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 6 recites "…a memory device comprising a plurality of memory blocks each including a plurality of memory cells stacked in a direction perpendicular to a substrate; and a memory controller configured to controller a memory operation of the memory device, wherein the memory controller is configured to respectively select, for each of the plurality of memory blocks and to operate, for each of the plurality of memory blocks, any one of different control schemes based on a number of not-open (N/O) strings included in each of the plurality of memory blocks, and wherein the memory controller is configured to provide a first type erase command to erase data in a first manner, to the memory device when controlling erasing of a first target memory block corresponding to the number of N/O strings equal to or greater than a threshold value from among the plurality of memory blocks, and to provide a second type erase command to erase data in a second manner, when controlling erasing of a second target memory block corresponding to the number of N/O strings less than the threshold value from among the plurality of memory blocks" (independent claim 6, lines 3-16).  The Examiner is uncertain as to the intended meaning of this recitation and is thus unable to determine the precise metes and bounds of intellectual property protection sought for the inventions of claims 6-8.  For the sake of examination, the Examiner has interpreted "…a memory device comprising a plurality of memory blocks each including a plurality of memory cells stacked in a direction perpendicular to a substrate; and a memory controller configured to controller a memory operation of the memory device, wherein the memory controller is configured to respectively select, for each of the plurality of memory blocks and to operate, for each of the plurality of memory blocks, any one of different control schemes based on a number of not-open (N/O) strings included in each of the plurality of memory blocks, and wherein the memory controller is configured to provide a first type erase command to erase data in a first manner, to the memory device when controlling erasing of a first target memory block corresponding to the number of N/O strings equal to or greater than a threshold value from among the plurality of memory blocks, and to provide a second type erase command to erase data in a second manner, when controlling erasing of a second target memory block corresponding to the number of N/O strings less than the threshold value from among the plurality of memory blocks" to read "…a memory device comprising a plurality of memory blocks each including a plurality of memory cells stacked in a direction perpendicular to a substrate; and a memory controller configured to controller a memory operation of the memory device, wherein the memory controller is configured to respectively select, for each of the plurality of memory blocks and to operate, for each of the plurality of memory blocks, any one of different control schemes based on a number of not-open (N/O) strings included in each of the plurality of memory blocks, and wherein the memory controller is configured to provide a first type of erase command to erase data in a first manner, to the memory device to erase a first target memory block from among the plurality of memory blocks of the memory device based on the number of N/O strings of the target memory block being equal to or greater than a threshold number of N/O strings, and to provide a second type of erase command to erase data of a second target memory block of the memory device using a second manner, when a number of N/O strings of the second target memory block is less than the threshold value."  Dependent claims 7-8, which ultimately depend from independent claim 6, are rejected for carrying the same deficiency.
Claims 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 24 recites "…an internal memory configured to store not-open (N/O) string information, wherein the stored N/O string information is information regarding a number of N/O strings included in each of a plurality of memory blocks, which are included in an external memory device; and a processor configured to, based on the stored N/O string information, operate first target memory blocks including at least one N/O string from among the plurality of memory blocks according to a first data writing control scheme and to operate second target memory blocks from among the plurality of memory blocks without any N/O strings according to a second, different data writing control scheme" (independent claim 24, lines 2-9).  The Examiner is uncertain as to the intended meaning of this recitation and is thus unable to determine the precise metes and bounds of intellectual property protection sought for the inventions of claims 24-28.  For the sake of examination, the Examiner has interpreted "…an internal memory configured to store not-open (N/O) string information, wherein the stored N/O string information is information regarding a number of N/O strings included in each of a plurality of memory blocks, which are included in an external memory device; and a processor configured to, based on the stored N/O string information, operate first target memory blocks including at least one N/O string from among the plurality of memory blocks according to a first data writing control scheme and to operate second target memory blocks from among the plurality of memory blocks without any N/O strings according to a second, different data writing control scheme" to read "…an internal memory of the memory controller configured to store not-open (N/O) string information, wherein the stored N/O string information is information regarding a number of N/O strings included in each of a plurality of memory blocks of an external memory device; and a processor configured to, based on the stored N/O string information, operate first target memory blocks of the external memory device including at least one N/O string from among the plurality of memory blocks of the external memory device according to a first data writing control scheme and to operate second target memory blocks of the external memory device from among the plurality of memory blocks of the external memory device without any N/O strings according to a second, different data writing control scheme."  Dependent claims 25-28, which ultimately depend from independent claim 24, are rejected for carrying the same deficiency.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,318,224 ("Kwak") in view U.S. Patent No. 9,053,978 ("Nam") and further in view of USPGPUB 2009/0327591 ("Moshayedi").
As per claim 1, Kwak substantially teaches a memory system comprising:
a memory device comprising a plurality of memory blocks each including a plurality of memory cells stacked in a direction perpendicular to a substrate; and a memory controller configured to control a memory operation of the memory device: (Kwak, Abstract; Fig. 1, reference numerals 1100 and 1200; column 1, line 49, to column 2, line 6; and column 4, lines 23-67, where flash memory device 1100 may comprise flash memory cells arranged in a direction perpendicular to a substrate.  Memory controller 1200 may control cells of flash memory device 1100 to perform erase, write, or read operations.  Kwak therefore substantially teaches a first memory device comprising a plurality of first memory blocks each including a plurality of first memory cells stacked in a direction perpendicular to a substrate; and a memory controller configured to control a memory operation of the first memory device).
Kwak does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Nam teaches erase system and method of nonvolatile memory device.
As per claim 1, Nam particularly teaches:
wherein the memory controller is configured to respectively select, for each of the plurality of memory blocks and to operate, for each of the plurality of memory blocks, any one of different control schemes based on a number of not-open (N/O) strings included in each of the plurality of memory blocks: (Nam, Abstract; FIG. 1, reference numerals 100, 110, 150, and 170; FIG. 13A; column 5, lines 4-21; column 11, line 18, to column 13, line 16; and column 22, line 65, to column 23, line 41, where control logic 170, which controls operations of nonvolatile memory device 100, uses counting unit 150 to count a number of "off" (i.e., not-open) strings of NAND cells.  Based on whether the counted number of "off" strings exceeds a threshold, control logic 170 selects whether to control blocks of nonvolatile memory device 100 to continue being erased (i.e., a first control scheme) or to control blocks of nonvolatile memory device 100 to cease erasure (i.e., a second control  scheme).  Nam therefore particularly teaches wherein the memory controller is configured to respectively select, for each of the plurality of memory blocks and to operate, for each of the plurality of memory blocks, any one of different control schemes based on a number of not-open (N/O) strings included in each of the plurality of memory blocks).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Nam and Kwak before them before the instant application was effectively filed, to modify the system of Kwak to include the principles of Nam of counting "off" strings of NAND flash memory and using a number of counted "off" strings to make operation decisions for the NAND flash memory.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability and decrease system power consumption by implementing techniques for controlling operation of NAND flash memory that enable using different voltages for controlling "on" and "off" strings of NAND flash memory (Nam, column 3, lines 1-16).
Neither Kwak nor Nam appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Moshayedi teaches SLC-MLC combination flash storage device.
As per claim 1, Moshayedi particularly teaches:
operate, for each of the plurality of memory blocks, any one of different data writing control schemes: (Moshayedi, Abstract; FIG. 7A; FIG. 7B; and paragraphs 0047-0048, where the system of Moshayedi by definition uses different data writing methods (i.e., different data writing control schemes) for performing write operations to Single Level Cell (SLC) and Multi-Level Cell (MLC) flash memory.  Moshayedi therefore particularly teaches operate, for each of the plurality of memory blocks, any one of different data writing control schemes).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Moshayedi, Nam, and Kwak before them before the instant application was effectively filed, to modify the combination of Nam with Kwak to include the principles of Moshayedi of utilizing both MLC and SLC in a flash memory storage device.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing techniques for managing flash memory that enable low-cost MLC memory to be used with SLC memory in a same flash memory storage device (Moshayedi, paragraphs 0007-0009).
 
Claims 24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,053,978 ("Nam") in view of USPGPUB 2009/0327591 ("Moshayedi").
As per claim 24, Nam substantially teaches a memory controller comprising:
an internal memory configured to store not-open (N/O) string information, wherein the stored N/O string information is information regarding a number of N/O strings included in each of a plurality of memory blocks, which are included in an external memory device; and a processor configured to, based on the stored N/O string information, operate first target memory blocks including at least one N/O string from among the plurality of memory blocks according to a first control scheme and to operate second target memory blocks from among the plurality of memory blocks without any N/O strings according to a second, different control scheme: (Nam, Abstract; FIG. 1, reference numerals 100, 110, 150, and 170; FIG. 13A; column 5, lines 4-21; column 11, line 18, to column 13, line 16; and column 22, line 65, to column 23, line 41, where control logic 170, which controls operations of nonvolatile memory device 100, uses counting unit 150 to count a number of "off" (i.e., not-open) strings of NAND cells.  Based on whether the counted number of "off" strings exceeds a threshold, control logic 170 selects whether to control blocks of nonvolatile memory device 100 to continue being erased (i.e., a first control scheme) or to control blocks of nonvolatile memory device 100 to cease erasure (i.e., a second control  scheme).  The Examiner notes that when the threshold for Nam is set to one, erase operations for blocks with less than one not-open string are controlled to enable erasure to continue; blocks with at least one not-open string are controlled to end with an error being generated.  The Examiner further notes that counting unit 150 stores information regarding "off" (i.e., not-open) strings of NAND flash memory, which means that counting unit 150, which is a component of nonvolatile memory device 100, comprises an internal memory for storing the count of "off" strings of NAND flash memory.  Nam therefore substantially teaches an internal memory configured to store not-open (N/O) string information regarding a number of N/O strings included in each of a plurality of memory blocks included in an external memory device; and a processor configured to, based on the N/O string information, operate first target memory blocks including at least one N/O string from among the memory blocks according to a first control scheme and to operate second target memory blocks without any N/O strings according to a second, different control scheme). 
Nam does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Moshayedi teaches SLC-MLC combination flash storage device.
As per claim 24, Moshayedi particularly teaches:
operate first target memory blocks from among the plurality of memory blocks according to a first data writing control scheme and to operate second target memory blocks from among the plurality of memory blocks according to a second, different data writing control scheme: (Moshayedi, Abstract; FIG. 7A; FIG. 7B; and paragraphs 0047-0048, where the system of Moshayedi by definition uses different data writing methods (i.e., different data writing control schemes) for performing write operations to Single Level Cell (SLC) and Multi-Level Cell (MLC) flash memory.  Moshayedi therefore particularly teaches operate first target memory blocks from among the plurality of memory blocks according to a first data writing control scheme and to operate second target memory blocks from among the plurality of memory blocks according to a second, different data writing control scheme).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Moshayedi and Nam before them before the instant application was effectively filed, to modify the invention of Nam to include the principles of Moshayedi of utilizing both MLC and SLC in a flash memory storage device.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing techniques for managing flash memory that enable low-cost MLC memory to be used with SLC memory in a same flash memory storage device (Moshayedi, paragraphs 0007-0009).
As per claim 27, the rejection of claim 24 is incorporated, and Moshayedi further particularly teaches:
wherein the processor is further configured to operate the second target memory block as a lower level cell than a level of cells within the first memory block: (Moshayedi, Abstract; FIG. 7A; FIG. 7B; and paragraphs 0047-0048, where an MLC memory block that has undergone a threshold number of program-erase cycles is switched into SLC operation.  This means that cells of the MLC memory block are switched to storing a lower number of bits per cell when the MLC memory block is switched to SLC mode.  Moshayedi therefore particularly teaches wherein the processor is further configured to operate the second target memory block as a lower level cell than a level of cells within the first memory block). 
As per claim 28, the rejection of claim 24 is incorporated, and Moshayedi further particularly teaches:
operate the first target  memory blocks, such that cold data, which is accessed less frequently than a reference frequency, is written thereto, and operate the second target memory blocks, such that hot data, which is accessed more frequently than the reference frequency, is written thereto: (Moshayedi, Abstract, where frequently written data (i.e., hot data) that is written and erased frequently is written to SLC flash (i.e., the second type of memory block), but data that is relatively static (i.e., cold data that is written and erased less often) is stored to MLC flash (i.e., the first type of memory block).  Moshayedi therefore particularly teaches operate the first target  memory blocks, such that cold data, which is accessed less frequently than a reference frequency, is written thereto, and operate the second target memory blocks, such that hot data, which is accessed more frequently than the reference frequency, is written thereto).

Response to Arguments
In the Remarks dated 10/26/2022, Applicant substantially argues:
None of the prior art teaches or suggests the claimed use of different data writing control schemes.
Applicant's arguments dated 10/26/2022 have been fully considered, but they are moot in view of the new grounds of rejection that were necessitated by Applicant's amendments to the claims.  The Examiner notes that the new Moshayedi reference in combination with the other prior art clearly teaches the use of different data writing control schemes.  The Examiner further notes that the new grounds of rejection were necessitated by Applicant's amendments to the claims.
Neither Kim nor Lubbers are analogous art to the inventions of the instant application.
Applicant's arguments dated 10/26/2022 have been fully considered, but they are moot in view of the new grounds of rejection that were necessitated by Applicant's amendments to the claims.  The Examiner notes that neither Kim nor Lubbers is relied upon for any rejection in this final Office action.  The Examiner further notes that the new grounds of rejection were necessitated by Applicant's amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Mountain.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135